Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                    Sep 26 2014, 9:34 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   BRIAN REITZ
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TASHA JONES,                                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 49A04-1401-CR-1
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Kimberly J. Brown, Judge
                            Cause No. 49F07-1206-CM-42919


                                       September 26, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                 STATEMENT OF THE CASE

          Tasha Jones (“Jones”) appeals her conviction, after a bench trial, for Class A

misdemeanor conversion.1 On appeal, Jones claims that the State did not prove that she

knowingly exerted unauthorized control over the property in question. Concluding that

the State presented sufficient evidence at trial, we affirm Jones’s conviction.

          We affirm.

                                             ISSUE

                     Whether sufficient evidence supports Jones’s conviction.


                                             FACTS

          On June 23, 2012, Stacy Rushton (“Rushton”) was working at an Indianapolis

Walmart as an Asset Protection Officer. Jones was in the Walmart that day with her two

children and her father. Rushton began watching Jones on the store’s security cameras at

the request of a co-worker, though she had previously noticed Jones in another area of the

store before her co-worker’s request.

          Jones selected a bag and numerous towels and made her way to the cash register.

Jones eventually met her son at the register; her father and daughter were already in line

paying for items. Jones proceeded down a closed aisle, picked up a magazine, and stood

next to the cashier who was ringing up her father’s purchases. The security video appears

to show that Jones leaned in and handed an item to the cashier. However, several items

remained in her arms, and she did not place them down at the register for checkout. After



1
    IND. CODE § 35-43-4-3(a).
                                                2
her father completed his purchase, Jones walked away from the register and toward the

exit, still holding a number of items. Before Jones could exit the store, Rushton and her

co-worker stopped Jones and asked her to come with them.

      Rushton took Jones to an office and requested that she return the merchandise in

her possession. Rushton also asked Jones for her identification. Jones refused to tell

Rushton her name. Rushton then called the police, and an officer came to the Walmart

and placed Jones under arrest.

      On June 24, 2012, the State charged Jones with Class A misdemeanor conversion.

A bench trial was held on December 9, 2013. At trial, Jones testified on her own behalf

and admitted during cross-examination that she knew that the items were still in her

hands when Rushton stopped her. The trial court found Jones guilty of conversion and

sentenced her to a suspended term of 365 days with no probation, forty (40) hours of

community service, and imposed fines and costs. Jones now appeals.

                                       DECISION

      Jones argues that the evidence is not sufficient to support her conviction because

the State failed to prove that she knowingly exerted unauthorized control of the

merchandise in question.

              When reviewing the sufficiency of the evidence to support a
      conviction, appellate courts must consider only the probative evidence and
      reasonable inferences supporting the verdict. It is the fact-finder’s role, not
      that of appellate courts, to assess witness credibility and weigh the evidence
      to determine whether it is sufficient to support a conviction. To preserve
      this structure, when appellate courts are confronted with conflicting
      evidence, they must consider it most favorably to the trial court’s ruling.
      Appellate courts affirm the conviction unless no reasonable fact-finder
      could find the elements of the crime proven beyond a reasonable doubt. It

                                            3
       is therefore not necessary that the evidence overcome every reasonable
       hypothesis of innocence. The evidence is sufficient if an inference may
       reasonably be drawn from it to support the verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks and

citations omitted).

       To convict Jones of conversion as charged, the State had to prove that she

knowingly exerted unauthorized control over Walmart’s property. I.C. § 35-43-4-3(a). A

person engages in conduct “knowingly” if, when she engages in the conduct, she is aware

of a high probability that she is doing so. I.C. § 35-41-2-2.

       Here, the security camera footage initially shows that Jones was essentially empty-

handed except for the bag she had previously selected but had not purchased. By the

time Jones made her way to the cash register, she had the bag hanging from her wrist and

several folded items underneath her arm. Jones walked away from the register and

toward the exit without making any attempt to pay for the items. Furthermore, she

admitted during cross-examination to knowing that she had the items when Rushton

stopped her. Nevertheless, on appeal, Jones contends that she “was inadvertent in leaving

the store without [paying for the items].” (Jones’s Br. 6). This is simply an invitation for

this court to reweigh the evidence, which we will not do. Drane, 867 N.E.2d at 146-47.

Accordingly, we affirm Jones’s conviction.

       We affirm.

BAILEY, J., and NAJAM, J., concur.




                                              4